Per Curiam.

The purpose of this article 78 proceeding is to compel the local school board to discontinue its practice of requiring daily recitation in the schools of the “ Regents’ Prayer ”, which reads as follows: “ Almighty God, we acknowledge our dependence upon Thee, and we beg Thy blessings upon us, our parents, our teachers and our country.”
The Justice at Special Term, in a comprehensive opinion (Matter of Engel v. Vitale, 18 Misc 2d 659), held that the pleadings do not raise a triable issue as to any material fact. He denied the petition as a matter of discretion; and he remanded the matter to the school board for further proceedings consistent with his opinion.
*341The further proceedings relate to the adoption of certain safeguards intended to eliminate any element of coercion or compulsion upon the student with respect to the daily recitation of the prayer.
We agree with the views expressed in the opinion of the learned Justice at Special Term.
Hence, the order insofar as appealed from should be affirmed, without costs, upon said opinion.